

Exhibit 10.1


AMENDMENT TO STOCK APPRECIATION RIGHTS AGREEMENTS




This Amendment to Stock Appreciation Rights Agreements is entered into effective
as of March 1, 2018, by and between DaVita Inc., a Delaware corporation (the
“Company”), and Carol Anthony Davidson (the “Grantee”).
WHEREAS, in connection with Grantee’s annual compensation from the Company for
his service as a non-employee member of the Board of Directors (the “Board”) of
the Company, and pursuant to the Company’s 2011 Incentive Award Plan (the
“Plan”), the Company granted to Grantee each of the Stock-Settled Stock
Appreciation Rights (“SSARs”) awards set forth below (collectively, the “SSAR
Grants”):


Grant Date
Number of SSAR Base Shares
Expiration Date
June 17, 2013
24,000
6/17/2018
June 17, 2014
5,414
6/17/2019
June 16, 2015
4,662
6/16/2020
June 20, 2016
5,015
6/20/2021
June 16, 2017
7,178
6/16/2022

WHEREAS, the Company and Grantee entered into Stock-Settled Stock Appreciation
Rights Agreements dated as of June 17, 2013, June 17, 2014, June 16, 2015, June
20, 2016 and June 16, 2017 respectively (the “SSAR Agreements”), that set forth
the terms and conditions applicable to the SSAR Grants;
WHEREAS, pursuant to Section 2.53 of the Plan, the Plan “Administrator,” which
is the Board for purposes of matters pertaining to awards to directors of the
Company pursuant to Section 13.1 of the Plan, has the authority within its sole
discretion to make determinations and changes with respect to the SSAR Grants
regarding the time within which Mr. Davidson must exercise the SSARs, including
by extending the time that Mr. Davidson otherwise would have had to exercise the
awards;
WHEREAS, by resolutions adopted by the Board at its meeting on January 30 -
February 1, 2018, the Board revised the SSAR Grants to provide that rather than
having three (3) months from Termination of Service (as defined in the Plan)
within which Mr. Davidson must exercise the SSARs, Mr. Davidson would be able to
exercise the SSARs at any time up until the original expiration dates of the
SSAR Grants; and
WHEREAS, in order to have the SSAR Agreements be consistent with and reflect the
action taken by the Board, the Company and Grantee desire to amend the SSAR
Agreements pursuant to Section 11 thereof;
NOW, THEREFORE, in consideration of the mutual covenants and agreements
hereinafter set forth and for other good and valuable consideration, the parties
hereto, intending to be legally bound hereby, agree as follows:


1.The parties acknowledge that prior to the amendment contemplated herein, the
language of Section 2(b) of each of the respective SSAR Agreements reads as
follows:


(b)    This SAR shall expire and cease to be exercisable on the earlier to occur
of:




--------------------------------------------------------------------------------






(i) the Expiration Date,


    (ii) the date which is three (3) months after the date on which the
Grantee's membership on the Board of Directors of the Company terminates unless
such termination is the result of Grantee's death (or Grantee dies during the
three (3) month period following the termination of his or her membership on the
Board of Directors of the Company) or Grantee was disabled (within the meaning
of Section 22(e)(3) of the Code) at the time of such termination of membership
on the Board of Directors of the Company, or
   
(iii) the date which is one (1) year from the date of termination of Grantee's
membership on the Board of Directors if such termination is the result of
Grantee's death (or Grantee dies during the three (3) month period following the
termination of his or her membership on the Board of Directors of the Company)
or Grantee was disabled (within the meaning of Section 22(e)(3) of the Code) at
the time of such termination of membership on the Board of Directors.


(iv) Notwithstanding the foregoing, the SAR shall terminate no later than the
Expiration Date, regardless of whether or not Grantee remains a member of the
Board of Directors of the Company.


2. The parties agree that each of the respective SSAR Agreements shall be
amended such that after the amendment, the language of Section 2(b) of Exhibit A
to the respective SSAR Agreements shall read in its entirety as follows:
“(b)    This SAR shall expire and cease to be exercisable on the Expiration
Date.”
For the avoidance of doubt, the Expiration Date as defined in the SSAR
Agreements for the 2013, 2014, 2015, 2016 and 2017 SSAR Grants, respectively,
are June 17, 2018, June 17, 2019, June 16, 2020, June 20, 2021, and June 16,
2022.
3.
The parties agree that the 2017 SSAR Agreement shall be amended such that after
the amendment, the Vesting Schedule under the Primary Terms shall read in its
entirety as follows:

“Vesting Schedule: 100% on March 1, 2018, provided that all other terms and
conditions of the Plan are met.”


IN WITNESS WHEREOF, the parties hereto have executed this Amendment to Stock
Appreciation Rights Agreements.
COMPANY
 
GRANTEE
 
 
 
 
By
/s/ Chetan P. Mehta
 
/s/ Carol Anthony Davidson
 
Chetan P. Mehta
 
Carol Anthony Davidson
 
 Group Vice President, Finance
 
 



 




